Lundberg Stratton, J.,
dissenting. The majority admits that the failure to notify Candlewood of the valuation hearing deprived the BOR of jurisdiction to consider the complaint filed by the Cincinnati Board of Education. As a result, the majority finds that the decision of the BOR, increasing the value of Candle-wood’s property, is a nullity. The majority recognizes that the BOR has authority to reconsider its decisions. However, the majority then determines that the BOR had no authority to vacate this decision, even if void, because the appeal time had run. In support of its holding, the majority cites Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co. (1986), 28 Ohio St.3d 20, 28 OBR 83, 502 N.E.2d 590, which held:
“Generally, administrative agencies have inherent authority to reconsider their own decisions since the power to decide in the first instance carries with it the power to reconsider. The agencies retain jurisdiction to set aside or otherwise reconsider their decisions until the actual institution of a court appeal or until expiration of the time for appeal * * Id. at paragraph three of the syllabus.
I disagree with the majority’s holding for the following reasons. In an August 18, 1997 decision, the BOR increased the value of Candlewood’s property. Candlewood had no notice of the August 18, 1997 decision until March 1998. Shortly thereafter, Candlewood filed its motion to vacate, which ultimately persuaded the BOR to vacate its decision.
The time period for appeal of an agency decision does not commence where the agency fails to notify the appellant of its decision. Slone v. Ohio Bd. of Embalmers & Funeral Directors (1995), 107 Ohio App.3d 628, 669 N.E.2d 288. Failure of notice of a decision justifies tolling the appeal time. See State ex rel. Hughes v. Celeste (1993), 67 Ohio St.3d 429, 619 N.E.2d 412.
Since Candlewood never received notice of the August 18, 1997 decision of the BOR until March 1998, I believe that appeal time for that decision should have been tolled until at least March 1998, the date that Candlewood received notice of the decision. Thus, I believe that, even under Hal Artz Lincoln-Mercury, the BOR retained the authority to vacate its August 18, 1997 decision because the appeal time had not run, but rather had been tolled until the proceedings were revisited by the BOR pursuant to Candlewood’s motion to vacate, which ultimately led the BOR to decide to vacate its decision. Hal Artz Lincoln-Mercury, paragraph six of the syllabus.
Second, in addition to the tolling argument, I believe that the BOR had the authority to vacate its decision regardless of whether the appeal time had run or an appeal had been taken. Although I generally agree that Hal Artz Lincoln-Mercury dictates that expiration of the appeal time or the filing of a notice of appeal terminates an agency’s jurisdiction to reconsider its decision, I believe that *371it does not apply in this case. In State ex rel. B & C Machine Co. v. Indus. Comm. (1992), 65 Ohio St.3d 538, 605 N.E.2d 372, this court addressed a workers’ compensation appeal. As a threshold matter, the court had to determine whether the filing of a notice of appeal with the court of common pleas divested the Industrial Commission of jurisdiction to reconsider its order. This court found that the issue appealed to the court of common pleas came within the exclusive jurisdiction of the Industrial Commission. Because the issue was not appealable, the court determined that the appeal was a nullity, and thus the notice of appeal did not divest the Industrial Commission of jurisdiction to reconsider its decision. Id. at 541, 605 N.E.2d at 375.
As the majority recognizes, the decision of the BOR that increased the value of Candlewood’s property is a “nullity and void” because Candlewood was never notified of the action or the hearing that led to it. Applying the rationale of B & C Machine Co., I would find that, because the August 18, 1997 order of the BOR was a nullity, the commencement of an appeal or the running of the appeal time should not divest the BOR of jurisdiction to vacate the order. I believe that this reasoning comports with common sense because in reality there is no valid decision to appeal. After all, vacating a void decision is merely a recognition that the decision was always a nullity. Van DeRyt v. Van DeRyt (1966), 6 Ohio St.2d 31, 36, 35 O.O.2d 42, 45, 215 N.E.2d 698, 704.
For all the aforementioned reasons, I would affirm the decision of the BOR to vacate its August 18, 1997 decision increasing the value of Candlewood’s property. Therefore, I dissent.